Citation Nr: 0006737	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-16 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for inguinal hernias 
and pelvic, bladder, ovary, thyroid, liver and kidney 
disabilities.

2.  Entitlement to an increased rating for residuals of 
fractures of the third and fourth metatarsals of the left 
foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1991 to 
November 1992.  

The veteran filed initial claims of entitlement to service 
connection in March 1998.  The Department of Veterans Affairs 
(VA) Regional Office (RO) granted service connection for 
residuals of left third and fourth metatarsal fractures of 
the left foot and assigned a noncompensable rating in a July 
1998 rating decision.  The RO denied service connection 
benefits for inguinal hernias and pelvic, bladder, ovary, 
thyroid, liver, and kidney disabilities in the same decision.  
The veteran appealed the ROs' determination regarding the 
noncompensable rating for the left foot disability and the 
denial of service connection.  

In April 1999, the RO increased the disability rating for the 
left foot disability from noncompensable to 10 percent, 
effective from March 1998.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (the Court) held that regarding a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded."  Id. at 38.


FINDINGS OF FACT

1.  The veteran served on active duty from September 1991 to 
November 1992.

2.  No competent medical evidence of record relates the 
veteran's bilateral inguinal hernia disability, which was 
first diagnosed in July 1993, to any incident of service 
origin.  

3.  No competent medical evidence of record indicates that 
the veteran has current chronic pelvic, bladder, ovary, 
thyroid, liver, or kidney disabilities, or that such are 
related to service, including heat stroke in July 1992.

4.  The veteran's service-connected left foot third and 
fourth metatarsal fracture disability is manifested by X-ray 
evidence of healed fractures as well as clinical indications 
of tenderness in the area of the metatarsals and proximal 
toes.


CONCLUSIONS OF LAW

1.  The claim for service connection for inguinal hernias and 
pelvic, bladder, ovary, thyroid, liver, and kidney 
disabilities is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of fractures of the third and fourth 
metatarsals of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 
5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for various claimed 
disabilities.  In essence, she contends that the claimed 
disabilities are related to her military service, in 
particular a episode of heat stroke in July 1992.

In the interest of clarity, the Board will first address the 
claim for service connection.  The Board initially will set 
forth the factual background, followed by pertinent law and 
regulations.  Thereafter the Board will analyze the claim and 
render a decision.  A similar format will then be used for 
the claim for an increased rating for residuals of fractures 
of the left third and fourth metatarsals.


1.  Entitlement to service connection for inguinal hernias 
and pelvic, bladder, ovary, thyroid, liver and kidney 
disabilities.

Factual background

A pre-service July 1985 private medical record reveals that 
the veteran presented with complaints of abnormal bleeding.  
She reported that her last menstrual period was abnormal, 
with skipping, heavy bleeding, and spotting.  She also 
complained of intermittent right lower quadrant pain, and 
that her cycles were very irregular.  Sometimes she would 
skip three months at a time, then have a period.  Clinically, 
the right adnexa was tender, with probably a small cyst.  
Rectovaginal examination was confirmatory.  The impressions 
were metrorrhagia, probably secondary to anovulation, and 
possibly also due to a small right ovarian cyst. 

Service medical records show that the veteran was treated for 
a urinary tract infection in March 1992.  In May 1992, a 
history of previous cysts and a possible current cyst were 
reported.  

The veteran sought acute medical care in June 1992.  The 
history included a right ovarian cyst that had been 
identified on prior gynecological visit (May 1992).  The 
veteran complained of right lower quadrant pain of five days 
duration.  Clinically, the abdomen was normal.  On pelvic 
examination, the adnexae were negative for masses.  A right 
ovarian cyst was suspected.

A July 1992 ambulance trip report indicates that the veteran 
had been brought to the troop medical clinic after collapsing 
while running.  Her initial temperature was 107.2 but it went 
down to 99.8 by the time the emergency medical service 
arrived.  The hospital discharge summary indicates that she 
was hospitalized for several days to rule out heat stroke.  
She had responded to intravenous fluid rehydration therapy.  
Her liver enzymes during hospitalization showed a consistent 
downward trend from mild elevation.  She was stable on 
hospital discharge, with a Candida infection intravaginally.  
Monistat(r) was prescribed.  The discharge diagnoses were heat 
stroke, dehydration and Candida infection.

An August 1992 service medical record indicates that the 
veteran was still intravascularly volume depleted, that her 
exercise intolerance needed improvement, and that she was 
trying to make weight standards.  

In September 1992, the veteran requested medication for a 
yeast infection.  Birth control refills were prescribed for 
the possibility of a yeast infection.  On service evaluation 
in October 1992, the veteran had right adnexa fullness.  The 
assessment was chronic pelvic pain.  Service gynecological 
examination in October 1992 was remarkable for mild anterior 
wall tenderness in both lower abdominal quadrants, "over 
ovaries".  The assessment was a normal gynecological 
examination.  

On service pelvic examination in October 1992, there was some 
fullness of the right adnexa.  The left adnexa was normal.  

On service evaluation in October 1992, the veteran complained 
of chronic pelvic pain since her heat stroke in July 1992.  
She had discontinued birth control pills in September 1992 
after experiencing break-through bleeding.  She reported 
having had ovarian cysts twice in the past, diagnosed by 
ultrasound, which resulted in the birth control pills being 
prescribed.  Clinically, her abdomen was soft, nontender, 
without masses, and without pain on doing a sit-up.  The 
assessment was chronic pelvic pain.  Laboratory studies were 
ordered.  Liver function tests, BUN, creatinine, sodium, 
potassium, phosphorus, total protein, albumin and 
triglycerides, urinalysis, culture, and complete blood count 
were normal.  

The veteran was seen in the gynecology clinic three days 
before service discharge in November 1992 for complaints of 
pelvic pain since a heat stroke in July 1992.  She stated 
that the pain was associated with dysuria, defecation, and 
any physical activity.  Clinically, her abdomen exhibited 
suprapubic tenderness and her bladder was exquisitely tender.  
The assessments were rule out urinary tract infection and 
normal pelvic examination.  

A private January 1993 pathology report indicates that the 
veteran had had a first trimester spontaneous abortion.  
Private evaluation later in January 1993 was for complaints 
of urinary frequency and dysuria.  Microscopic urinalysis 
showed 4+ white blood cells with bacteria.  The vagina and 
cervix were clear, and the uterus was normal in size and 
shape but slightly tender.  The impressions were normal 
examination following a spontaneous abortion and acute 
cystitis.  Antibiotics were prescribed.  

On evaluation in June 1993, the veteran complained of 
abdominal pain and stated that her symptoms started during 
the previous summer when she had a heat stroke.  She stated 
that the day after her hospitalization, she noticed the onset 
of lower abdominal pain which now had persisted off and on 
since that time and seemed to be getting gradually worse.  
She also had had more frequent yeast and urinary tract 
infections since that time, and had never been bothered with 
frequent infections before the heat stroke.  Clinically, her 
abdomen was flat and soft with normal bowel sounds.  There 
was no guarding, rebound, or organomegaly.  Pelvic 
examination revealed a normal uterus, and no adnexal masses 
were palpated.  The assessment was chronic abdominal pain, 
etiology uncertain.  

Pelvic ultrasound, barium enema and laboratory studies were 
ordered.  A July 1993 pelvic ultrasound revealed multiple 
right and left ovary follicular cysts and an echogenic area 
in the left ovary possibly representing acute hemorrhage into 
a cyst.  The pelvic ultrasound was otherwise normal.  A 
barium enema was normal.  Blood urea nitrogen was low.  
Alkaline phosphatase and AST/SGOT were normal.  After the 
barium enema, the veteran had acute abdominal pain.  A urine 
culture exhibited no growth after 48 hours.  

On evaluation later in July 1993, it was noted that the 
veteran reported still having the lower abdominal pain 
preceding defecation and urination.  The abdominal ultrasound 
results were noted, as were the lab study results.  The 
assessment was abdominal pain of uncertain etiology.  Surgery 
referral was prescribed.  The veteran also complained of 
nipple discharge for one year.  The assessment was 
galactorrhea.  Decreased stimulation was prescribed.  Studies 
to assess thyroid secreting hormone, prolactin, and T4 levels 
were also ordered.  The T4 and thyroid secreting hormone 
levels were found to be normal on laboratory study analysis.  
On evaluation later in July 1993, the veteran reported that 
she was still having symptoms of infection even though 
laboratory results were normal.  It was noted that urinalysis 
was normal.  The assessment was interstitial cystitis.  

A July 1993 medical record shows that the veteran reported a 
one year history of right greater than left groin pain which 
was increased with activity, at the end of the day, and with 
straining, etc.  Clinically, there was right greater than 
left groin tenderness, and a slight bulge on the right.  The 
assessment was bilateral inguinal hernias.  An exploratory 
procedure was contemplated for probable hernia repair.  The 
veteran was air-evacuated to another facility, where she 
received a urology consultation for suspected interstitial 
cystitis in August 1993.  The urologist noted that the 
veteran reported an approximately one year history of 
urgency, frequency, and dysuria developing after an episode 
of heat stroke, and that she also had urge incontinence and 
occasional bladder pain occurring with filling and subsiding 
somewhat with voiding.  Pyridine was said to offer some 
relief.  It was noted that urinalysis was clear.  The 
impression was urgency/frequency syndrome.  

Bilateral inguinal hernia repairs were performed in September 
1993.

A pelvic ultrasound in November 1993 revealed that the left 
ovary hyperechoic area was probably a proteinaceous or fat-
filled cyst or another solid structure within the ovary 
itself.  The pelvic ultrasound was otherwise stable and 
unremarkable in appearance.  On service department evaluation 
in February 1994, the veteran was in her first trimester of 
pregnancy.  

On private medical evaluation in January 1994, the veteran 
presented for prenatal care and reported having an ovarian 
cyst or growth diagnosed in July 1993.  On private medical 
evaluation in June 1994, an ultrasound revealed that the left 
adnexal mass was still present, but that it had not shown any 
changes.  

A May 1995 private medical record states that the veteran 
reported a history of having inguinal herniorrhaphy.  The 
assessment was bilateral inguinal pain.  The private 
physician wanted to review the operative report because he 
suspected that her round ligaments were divided and possibly 
resected during her previous herniorrhaphies.  He suspected 
some kind of ligamentous pain, possibly associated with some 
inguinal scarring.  On private ultrasound in June 1995, the 
veteran was pregnant and there was an echogenic mass in her 
left lower abdomen/pelvis which did not appear to have 
changed since December 1993 and January 1994.  

An October 1995 private medical record indicates that the 
veteran delivered a baby by cesarean section at that time.  
The previously-existing hernial scar was excised.  

On private ultrasound in November 1995, no abnormality of the 
right or left kidney was identified.

A December 1995 private medical record indicates that the 
veteran had a left adnexal mass which was first diagnosed two 
pregnancies earlier, and that it now appeared to be 
enlarging.  A January 1996 private medical record states that 
the veteran had a history of an adnexal mass which she was 
electing to manage conservatively rather than by surgery.  
She denied pelvic pain.  

On private ultrasound in March 1996, the 12 mm hyperechoic 
focus in the left ovary was unchanged.  The ovaries were 
symmetrical and normal in size, the uterus  was empty, and 
there were not any abnormal pelvic masses.  The kidneys were 
unremarkable.  The impression was of a stable 12 mm 
hyperechoic focus within the left ovary, unchanged since 
multiple exams.  It was felt that this might be related to an 
old inflammatory process or scarring, granulomatous disease, 
conceivably a hemorrhagic cyst, etc.  The stability and 
location suggested it was probably benign.  

Private evaluation in April 1997 was normal, with no obvious 
adnexal masses palpable.  The impression was a normal 
gynecologic examination.  Private cervical and endocervical 
cytology in April 1997 revealed benign cellular changes.  

On private evaluation in late April 1997, the veteran 
provided a history of a heat stroke while in the Army about 
four years earlier, having problems with her thyroid after 
this, then having some pregnancies and putting on weight.  
The impression was obesity.

A January 1999 VA examination report shows that the veteran 
felt that her pelvic pain started after her July 1992 heat 
stroke.  Also since the heat stroke, she had recurrent 
urinary tract infections which she felt were related to it.  
Moreover, she felt she had current liver, thyroid, and kidney 
dysfunction as a result of the heat stroke.  Clinically, she 
had no axillary adenopathy, her abdomen was soft, no organs 
or masses were palpable, no hernia were found, and there was 
a suprapubic incision which was moderately tender on the 
left.  The impression was no residuals of heat stroke.  

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998) 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
notwithstanding the lack of a diagnosis in service if the 
evidence demonstrates that there is a connection between 
military service and the disease. See 38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Well-grounded claims

With respect to the service connection claim on appeal, the 
threshold question is whether the veteran has presented 
evidence of a well grounded claim.  The Court has defined a 
well grounded claim as a claim which is plausible, that is, 
one which is meritorious on its own or capable of 
substantiation.  If the veteran has not filed such a claim, 
the appeal must fail.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim for service connection to be well-
grounded, there must be (1) competent evidence of incurrence 
or aggravation of a disease or injury in service; 
(2) competent medical evidence of current disability; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Analysis

In essence, the veteran contends that various claimed 
disabilities arose after the episode of heat stroke in 1992.  
The Board will separately discuss the claimed disabilities.

Hernias

In essence, the veteran is contending that physicians have 
indicated that her bilateral inguinal hernia disability had 
its onset in service.  She also essentially contends that 
continued abdominal complaints and findings since about a 
year before her bilateral inguinal hernias were diagnosed 
demonstrate the service onset of bilateral inguinal hernia 
disability. 

The first prong of the Caluza well groundedness test, in-
service incurrence, is not met with respect to inguinal 
hernias.  Inguinal hernias were diagnosed in July 1993, after 
service and repaired in September 1993. 

In addition, the second Caluza prong, current disability, is 
also not met.  The Cesarean section in October 1995 excised 
the hernia repair scar.  The January 1999 VA examination 
report did not diagnose hernia disability and noted the well 
healed Cesarean section scar and that no hernia was present.  

The third prong of the Caluza well groundedness test is not 
met, either, as there is no competent medical evidence of 
record of a nexus between the veteran's service and her 
bilateral inguinal hernias which were first diagnosed in July 
1993.  

While the veteran has opined that she has an inguinal hernia 
disability which had its onset in service, the record does 
not show that the veteran possesses the requisite knowledge, 
skill, experience, training, or education to qualify as a 
medical experts in order for such statements to be considered 
competent evidence. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App 91, 93 
(1993).  Thus, the veteran's medical opinion is not 
sufficient to well-ground the claim.

The veteran appears to contend that symptoms reflective of 
bilateral hernia disability were present in service, and that 
these symptoms continued after service until the bilateral 
inguinal hernia disability was diagnosed.  The Board notes 
that the Court held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso, however, 
is that there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and her 
in-service symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent.  As 
discussed above, no such medical evidence is of record in 
this case.  

Next, the Board notes that the representative has contended 
in November 1999 that a private physician's May 1995 
suspicions that the veteran's then current bilateral hernia 
complaints may have been related to dissection of her round 
ligaments at the time of service department herniorrhaphy in 
September 1993 warrant service connection.  However, the 
Board notes that there is no indication that the veteran was 
serving in the active military service in September 1993 when 
the surgery was conducted.  Thus, the provisions of 
38 U.S.C.A. §§ 1110 and 1131 are not be for application.  

Ovaries

The first prong of the Caluza well groundedness test, in 
service incurrence, is met, as the veteran was noted to have 
pain over her ovaries and right adnexa fullness in service.  

The second prong of Caluza, a current disability, is not met.  
While the veteran was in July 1993 (after service) shown to 
have multiple follicular cysts and an area of echogenicity 
about her left ovary, subsequent pelvic and adnexal 
examinations have been negative, and when the veteran had her 
Cesarean section in October 1995, close direct visual 
examination of the tubes and ovaries during surgery revealed 
them to be normal.  

The third prong of Caluza is not met either, as there is no 
competent medical evidence of record indicating that any 
current ovary disability is related to service.  

Pelvis and bladder

The first prong of the Caluza well groundedness test is met, 
as the veteran was treated for pelvic and bladder area 
symptoms in service.  The first and third prongs of the 
Caluza well groundedness test are not met, however, as there 
is no competent medical evidence of record of current pelvic 
and bladder disability, or that such disability resulted from 
disease or injury which was incurred or aggravated by 
service.  

The veteran was discharged from the service in November 1992.  
A April 1997 private pelvic examination as well as the 
January 1999 VA examination report are negative for evidence 
of current pelvic and bladder disability.  There is no other 
competent medical evidence of current pelvic or bladder or 
disease.  Moreover, no medical evidence of record opines that 
any pelvic or bladder problems after service probably were 
the result of disease or injury which was incurred or 
aggravated in service.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

Recently, the Court has had occasion to discuss what 
constitutes a disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, U.S. 
Vet. App. No. 97-1948 (December 29, 1999) [slip op. At 4].  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).


Thyroid, liver, and kidney

The first prong of the Caluza well groundedness test is 
arguably met, as the veteran had elevated liver enzymes and 
was dehydrated in July 1992, and then was volume depleted and 
was having problems meeting weight standards in August 1992.  

The second prong of Caluza is not met, however, as there is 
no competent medical evidence of record of current thyroid, 
liver, or kidney disability.  Thyroid studies in July 1993, 
have been negative and there is no medical evidence 
indicating that any of these claimed disabilities exist.

While the veteran attributed her obesity to thyroid problems 
in April 1997, she is not competent to diagnose a current 
thyroid disability.  Medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The third prong of Caluza is also not met with respect to 
thyroid, liver, or kidney disability.  There is no medical 
opinion linking such claimed disabilities to the veteran's 
service, including the July 1992 episode of dehydration after 
running. 

Conclusion, in short, for the reasons and bases expressed 
above, the Board concludes that a well-grounded claim has not 
been presented.  The claimed disabilities do not currently 
exist; some did not exist in service; and there is no medical 
nexus evidence.  The benefits sought on appeal are denied.


Additional matters

The representative has requested consideration of the benefit 
of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  However, the doctrine is for application only when 
a claim is well grounded and there is a relative equipoise of 
evidence for and against it.  In this case, the claim is not 
well grounded, so the doctrine could not be for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist her in 
developing facts pertinent to the claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); Gilbert.  VA's obligation to assist depends 
upon the particular facts of the case and the extent to which 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  

The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would well ground the above claim.  Therefore, no 
additional VA action is necessary.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(1998).  Moreover, the duty to assist as interpreted by the 
Court is circumscribed and appears to apply to evidence which 
may exist and which has not been obtained.  See Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994).   

By this decision, the Board is informing the veteran of the 
type of evidence which would well ground her claim, namely 
medical evidence which shows that she currently has the 
disabilities she claims and which opines that they were the 
result of disease or injury which was incurred or aggravated 
in service.


2.  Entitlement to an increased rating for residuals of 
fractures of the left third and fourth metatarsals.  

Factual background

The evidence indicates that the veteran injured her left foot 
in a parachute jump in January 1992.  X-rays in October 1992 
revealed healed fractures of the third and fourth metatarsal 
shafts.  On service department X-rays in June 1993, X-rays of 
the left foot revealed mild fracture deformity of the fourth 
and possibly of the fifth metatarsal, and no acute bone or 
soft tissue abnormalities or processes.  

The veteran was service-connected for residuals of third and 
fourth metatarsal fractures in July 1998, effective from 
March 12, 1998, the date of the veteran's initial claim of 
entitlement to service connection.  

A VA examination was conducted in January 1999.  At that 
time, the veteran reported that she sustained her left foot 
metatarsal fractures in January 1992 during a parachute jump 
landing.  Currently, she worked in an office as an 
administrative assistant for the last 2 and 1/2 years.  The 
work did not require very much walking, and she did go up 
steps.  She stated that her whole foot would get numb and 
that she would have a burning pain with walking or standing.  
She had had several different pain medications since October 
1998, and had been taking Naproxen one to three times per 
day.  She did not do any recreational walking.  It was hard 
for her to walk further than one quarter mile, she reported.  
She reported that she had consulted a podiatrist in October 
and December 1998, and that surgery for a neuroma of the foot 
was to be scheduled in the immediate future.  Prior treatment 
with injections had been helpful only temporarily.  Pads in 
her shoes did not seem to be especially helpful.  

Clinically, there was tenderness of the distal left foot 
proximal to the toes, between the third and fourth 
metatarsals and between the fourth and fifth metatarsals.  
The veteran stated that there was some additional tenderness 
medial to those areas but that those were the areas that were 
most tender.  When she had pain, it would start in the 
proximal foot, but she was not very tender in the proximal 
part of her foot.  She had good arterial pulsations and 
circulation and no edema.  The impression was probable left 
foot neuroma.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Traumatic arthritis is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  

	With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, grant 20 percent; 

	With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, grant 10 percent.  

Note (1):  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  

38 C.F.R. Part 4, Diagnostic Code 5003.  

Where there is multiple involvement of the interphalangeal, 
metatarsal, and tarsal joints of a lower extremity, it is 
considered to be involvement of a group of minor joints.  
38 C.F.R. § 4.45(f) (1999).

Diagnostic Code 5279 provides for a 10 percent rating for 
anterior metatarsalgia (Morton's disease), whether it be 
bilateral or unilateral.  

Diagnostic Code 5284 provides for compensation for other foot 
injuries, at 10, 20, and 30 percent, respectively when they 
are moderate, moderately severe, and severe, respectively.

Words such as "moderate", "moderately severe", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

The Board finds initially that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992); Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to her claim.  38 U.S.C.A. § 5107(a).  
The Board finds that the statutory duty of the VA to assist 
the veteran in the development of his claim has been 
fulfilled.  In particular, the veteran was accorded a 
comprehensive VA examination in January 1999 in which her 
service-connected disability was thoroughly evaluated.  The 
Board is aware of no evidence pertinent to this issue which 
exists and which has not been obtained and associated with 
the veteran's claims folder.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).

Discussion

In the interest of clarity, the Board will first consider 
whether the veteran is rated under the appropriate diagnostic 
code.  The disability rating will then be discussed.  
Finally, the matter of an extraschedular rating will be 
addressed. 

i.  Schedular rating

The veteran's service-connected left foot disability is 
currently rated by the RO as 10 percent disabling by analogy 
to 38 C.F.R. 4.71a, Diagnostic Code 5010.  See 38 C.F.R. § 
4.20 (1999) [when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  As noted above, disabilities rated under 
Diagnostic Code 5010 are in turn rated under Diagnostic Code 
5003.

The Board notes that a 10 percent rating under Diagnostic 
Codes 5010 and 5003 requires X-ray evidence of arthritis.  
Since there is no X-ray evidence of arthritis here.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

It appears that the most appropriate diagnostic code in this 
case, based on the medical history and diagnosis, is 
38 C.F.R. § 4.71a, Diagnostic Code 5279 [metatarsalgia], 
because the veteran fractured her metatarsals in service and 
now has metatarsal area pain which has been assessed as 
probable neuroma, and Diagnostic Code 5279 is specifically 
designated for anterior metatarsalgia/Morton's disease.     

The Board notes that Diagnostic Code 5279 has one and only 
one rating, and that it is a 10 percent rating.  Therefore, 
under Diagnostic Code 5279, an increased rating is not 
warranted.  

Therefore, the Board will also consider 38 C.F.R. Part 4, 
Diagnostic Code 5284 [other foot injuries].  Under Diagnostic 
Code 5284, a 10 percent rating is warranted for foot injuries 
when they are moderate, and a 20 percent rating is warranted 
for them when they are moderately severe.  

As noted above, the rating schedule does not define 
"moderate" and "moderately severe".  The evidence shows 
that the veteran has several subjective complaints regarding 
her left foot, including pain and numbness.  However, she has 
no edema or circulatory impairment of her foot, and 
clinically, the medical findings consist only of tenderness 
of the distal left foot proximal to the toes, between the 
third and fourth metatarsals, and between the fourth and 
fifth metatarsals.  There is no evidence of disuse atrophy or 
weakness which might be supportive of a finding of moderately 
severe foot injury.  Under these circumstances, the Board 
concludes that the disability cannot be characterized as 
"moderately severe".  Thus, under Diagnostic Code 5284, an 
increased rating is not warranted.  

The Board has also examiner Diagnostic Code 5283 [malunion or 
nonunion of tarsal or metatarsal bones].  However, X-rays 
have not revealed any malunion or nonunion of the fractured 
bones, and none has been identified on physical examination.  
Thus, the use of Diagnostic Code 5283 is not for application 
in this case.

For the reasons and bases stated above, the Board finds that 
a 10 percent evaluation pursuant to Diagnostic Code 5279 for 
metatarsalgia is the most appropriate in this case.  See 
Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629; 
Tedeschi, 7 Vet. App. 414.

ii.  DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, DeLuca v. Brown, 8 Vet. App. 202 (1995) 
[indicates that pain may be the basis for an increased rating 
for an orthopedic disability, regardless of whether or not 
orthopedic disability Diagnostic Code criteria are met].

The veteran's disability is rated as 10 percent disabling, 
the highest rating available under DC 5279.  The 
aforementioned provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 are therefore not for consideration.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

iii.  Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOGCPREC 6-96 (finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issues and followed appropriate appellate 
procedure).  Bagwell left intact, however, a prior Court 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321(b) (1999).  

In this case, while the RO issued the veteran a statement of 
the case in September 1998 containing the provisions of 
38 C.F.R. § 3.321(b)(1), it has not specifically considered 
whether referral for an extraschedular evaluation may be in 
order.  Consequently, the Board refers this matter to the RO 
for initial consideration.   

iv.  Fenderson considerations

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case here with respect to the left foot disability at 
issue, remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.  

In this case, the Board is unable to identify any distinct 
period since March 1998 when either more or less than a 10 
percent rating for the left foot metatarsal fracture 
disability is warranted.  

ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for inguinal hernias and pelvic, 
bladder, ovary, thyroid, liver, and kidney disabilities, 
including as residuals of heat stroke is denied.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of fractures of the third and fourth 
metatarsals of the left foot is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board notes in passing that there is an opinion to the contrary.  The January 1999 VA examiner 
specifically stated that physical examination results and laboratory studies showed no residuals from heat 
stroke.
  Dorland's Illustrated Medical Dictionary (26th ed., 1985), p. 1372, indicates that Morton's toe is a form of 
metatarsalgia due to compression of a branch of the plantar nerve by the metatarsal heads, that chronic 
compression may lead to formation of a neuroma, and that it is also called Morton's disease.

